Exhibit 10.1

FIRST MERCHANTS CORPORATION

2019 LONG-TERM EQUITY INCENTIVE PLAN

ARTICLE I

ESTABLISHMENT AND PURPOSE

Section 1.01. Establishment and Term of Plan. First Merchants Corporation, an
Indiana corporation (the “Company”), hereby establishes the First Merchants
Corporation 2019 Long-Term Equity Incentive Plan, conditioned upon and effective
as of the date of approval of the Plan at a duly constituted meeting of the
Company’s shareholders by the holders of the requisite number of shares of the
Company’s stock, necessary to satisfy the requirements of the Company’s Articles
of Incorporation and Bylaws, the rules of NASDAQ or any national exchange on
which the Common Shares are listed, and any applicable federal or state law or
regulation. Unless sooner terminated by the Board of Directors in accordance
with Section 10.01, the Plan shall automatically terminate at the end of the
business day on May 5, 2024.

Section 1.02. Purpose. The Plan is designed to promote the interests of the
Company and its shareholders by providing stock-based incentives to selected
Employees who are expected to contribute materially to the success of the
Company and its Subsidiaries. The purpose of the Plan is to provide a means of
rewarding performance and to provide an opportunity to increase the personal
ownership interests of Employees in the continued success of the Company and its
Subsidiaries. The Company believes that the Plan will assist its efforts to
attract and retain quality Employees.

ARTICLE II

DEFINITIONS

Section 2.01. Definitions. When capitalized in this Plan, unless the context
otherwise requires:

(a) “Award” means a grant made to a Participant pursuant to Article VI of this
Plan.

(b) “Award Agreement” means a written instrument between the Company and a
Participant evidencing an Award and prescribing the terms, conditions, and
restrictions applicable to the Award.

(c) “Board of Directors” means the Board of Directors of the Company, as
constituted at any time.

(d) “Cause” means:

 

  (i)

professional incompetence;

 

  (ii)

willful misconduct;

 

  (iii)

personal dishonesty;

 

  (iv)

breach of fiduciary duty involving personal profit;

 

  (v)

intentional failure to perform stated duties;

 

  (vi)

willful violation of any law, rule or regulation (other than traffic violations
or similar offenses), or final cease and desist orders; and

 

  (vii)

any intentional material breach of any term, condition or covenant of an Award
Agreement or the Plan.



--------------------------------------------------------------------------------

(e) “Change of Control” means the first to occur of the following events:

 

  (i)

any “person,” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) other than the Company, is
or becomes the “beneficial owner” (as determined under Exchange Act Regulations
§240.13d-3), directly or indirectly, of securities of the Company representing
thirty percent (30%) or more of the combined voting power of the Company’s then
outstanding securities;

 

  (ii)

persons constituting a majority of the Board of Directors of the Company were
not directors of the Company for at least the twenty-four (24) preceding months;

 

  (iii)

the consummation of a merger or consolidation of the Company with any other
corporation, other than (1) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
(2) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person acquires fifty percent (50%)
or more of the combined voting power of the Company’s then outstanding
securities; or

 

  (iv)

the complete liquidation of the Company or the consummation of the sale or
disposition by the Company of all or substantially all of the Company’s assets.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Committee” means the Compensation and Human Resources Committee of the
Board of Directors, consisting of two or more Non-Employee Directors who are
“non-employee directors” as defined in Exchange Act Regulations §240.16b-3.

(h) “Common Share” means a share of common stock of the Company.

(i) “Common Shares Outstanding” means the total number of Common Shares
outstanding as reflected in the Company’s financial statements as of the most
recent fiscal year-end.

(j) “Company” has the meaning set forth in Section 1.01.

(k) “Constructive Termination” means the occurrence after a Change of Control of
any of the following circumstances:

 

  (i)

the assignment of the Employee of any duties inconsistent (unless in the nature
of a promotion) with the position in the Company or any Subsidiaries that the
Employee held immediately prior to the Change of Control, or a significant
adverse reduction or alteration in the nature or status of the Employee’s
position, duties or responsibilities or the conditions of the Employee’s
employment from those in effect immediately prior to the Change of Control;

 

  (ii)

a reduction in the Employee’s annual base salary, as in effect immediately prior
to the Change of Control or as the same may be adjusted from time to time,
except for across-the-board salary reductions similarly affecting all management
personnel of the Company or any Subsidiaries;

 

2



--------------------------------------------------------------------------------

  (iii)

the Corporation requires the Employee to be relocated anywhere other than its
offices serving the market area of the Company or any Subsidiaries;

 

  (iv)

the taking of any action to deprive the Employee of any material fringe benefit
enjoyed by such Employee at the time of the Change of Control, or the failure to
provide such Employee with the number of paid vacation days to which such
Employee is entitled on the basis of years of service with the Company or any
Subsidiaries and in accordance with the Company’s and any Subsidiaries’ normal
vacation policy in effect at the time of the Change of Control; or

 

  (v)

the failure to continue to provide the Employee with benefits substantially
similar to those enjoyed by the Employee under any of the Company’s or any
Subsidiaries’ life insurance, medical, health and accident, or disability plans
in which the Employee was participating at the time of the Change of Control, or
the taking of any action which would directly or indirectly materially reduce
any of such benefits.

A Constructive Termination shall be deemed to have occurred thirty (30) days
after the Employee has given the Company written notice of any condition that
the Employee believes constitutes Constructive Termination as defined herein,
but only if the Company has failed within such thirty (30) day period to remedy
such condition. Any failure by the Employee to give written notice, within
ninety (90) days of its initial existence, of a condition that the Employee
believes constitutes Constructive Termination as defined herein shall be deemed
to be a waiver and consent by the Employee to the action or inaction by the
Company causing the existence of the condition and shall not thereafter provide
a basis for a claim by the Employee of Constructive Termination. In any Notice
of Termination given by the Employee on account of Constructive Termination, the
Date of Termination stated in such notice shall not be earlier than the date of
Constructive Termination is deemed to have occurred, as provided above.

(l) “Date of Termination” means after the occurrence of a Change of Control, the
date which is stated in the Notice of Termination or thirty (30) days from the
date of delivery of such Notice of Termination, whichever comes first.

(m) “Director” means a member of the Board of Directors.

(n) “Disabled” or “Disability” means total and permanent disability as defined
in Code Section 22(e)(3).

(o) “Employee” means any individual employed by the Company or any of its
Subsidiaries.

(p) “Executive Officer” means an officer of the Company as defined in Exchange
Act Regulations §240.3b-7.

(q) “Fair Market Value” of a Common Share means the value of the share on a
particular date, determined as follows:

 

  (i)

the closing price of a share of the Company’s common stock on such date, or if
no sale took place, the last reported closing price of a share of the Company’s
common stock on the most recent day on which a sale of a share of such stock
took place as recorded on the NASDAQ stock market or the national securities
exchange on which the common stock of the Company is listed on such date; or

 

  (ii)

if the Company’s common stock is not listed on NASDAQ or any other national
securities exchange on such date, the fair market value of a share of the
Company’s common stock on such date as determined in good faith by the
Committee.

(r) “Incentive Stock Options” means stock options issued to Employees which
qualify under and meet the requirements of Code Section 422.

 

3



--------------------------------------------------------------------------------

(s) “Non-Employee Director” means any Director of the Company who is not an
Employee of the Company or any of its Subsidiaries.

(t) “Non-Qualified Stock Options” means stock options which do not qualify under
or meet the requirements of Code Section 422.

(u) “Notice of Termination” means a written notice, communicated to an Employee,
which shall indicate the specific termination provisions of the agreement relied
upon (if applicable) and set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination for the Employee’s
employment under the provisions of the agreement so indicated (if applicable).

(v) “Participant” means any person to whom an Award has been granted under this
Plan.

(w) “Plan” means this First Merchants Corporation 2019 Long-Term Equity
Incentive Plan authorized by the Board of Directors at its meeting held on
February 28, 2019, conditioned upon and effective as of the date of approval of
the Plan by the Company’s shareholders, as such Plan may be amended from time to
time as provided in Section 10.01.

(x) “Restricted Stock Award” means an Award of Common Shares that are
nontransferable and/or subject to a substantial risk of forfeiture and/or other
restrictions as provided in the Award Agreement.

(y) “Retirement Age” means age 55 and at least ten (10) Years of Service.

(z) “Retirement” means, in the case of an Employee, the termination of all
employment with the Company and its Subsidiaries for any reason other than death
or Disability on or after the day on which the Employee has attained his or her
Retirement Age.

(aa) “Stock Award” shall have the meaning set forth in Section 6.02(a).

(bb) “Stock Option” shall have the meaning set forth in Section 6.02(b).

(cc) “Subsidiary” means a corporation or other form of business association of
which shares (or other ownership interests) having fifty percent (50%) or more
of the voting power are, or in the future become, owned or controlled, directly
or indirectly, by the Company.

(dd) “Years of Service” means the number of consecutive calendar years during
which a Participant is employed or engaged by the Company or its Subsidiaries in
service as an employee or a director.

ARTICLE III

ADMINISTRATION

Section 3.01. Administrative Committee. The Plan shall be administered by the
Committee, which shall serve at the pleasure of the Board of Directors. The
Committee shall have full authority to administer the Plan, including authority
to interpret and construe any provision of the Plan and to adopt such rules and
regulations for administering the Plan as it may deem necessary to comply with
the requirements of the Plan or any applicable law.

Section 3.02. Powers of the Committee. The Committee shall, subject to the terms
of this Plan, have the authority to: (i) select the eligible Employees who shall
receive Awards, (ii) grant Awards, (iii) determine the types and sizes of Awards
to be granted to Employees under the Plan, (iv) determine the terms, conditions,
vesting periods (subject to Section 6.03(b)), and restrictions applicable to
Awards in accordance with the Plan, (v) adopt, alter, and repeal administrative
rules and practices governing this Plan, (vi) interpret the terms and provisions
of this Plan and any Awards granted under this Plan, (vii) prescribe the forms
of any Award Agreements or other instruments relating to Awards, and
(viii) otherwise supervise the administration of this Plan. The Committee may
delegate any of its authority to any other person or persons that it deems
appropriate with respect to Awards granted to Employees who are not officers of
the Company.

 

4



--------------------------------------------------------------------------------

Section 3.03. Actions of the Committee. All actions taken and all
interpretations and determinations made in good faith by the Committee, or made
by any other person or persons to whom the Committee has delegated authority,
shall be final and binding upon all Participants, the Company, and all other
interested persons. All decisions by the Committee shall be made with the
approval of not less than a majority of its members.

Section 3.04. Limitation of Liability. Members of the Board of Directors,
members of the Committee and persons who are their designees acting under the
Plan shall be fully protected in relying in good faith upon the advice of
counsel and shall incur no liability except for gross or willful misconduct in
the performance of their duties hereunder.

ARTICLE IV

ELIGIBILITY

Any Employee of the Company or any of its Subsidiaries who is selected by the
Committee to be a Participant under the Plan shall be eligible for the grant of
Awards. The selection of the Employees to receive Awards shall be within the
discretion of the Committee. More than one Award may be granted to the same
Employee.

The Company has established a guideline stating that each Executive Officer who
is selected as a Participant under the Plan should acquire and hold Common
Shares equal in value to at least one hundred percent (100%) of his or her then
current annual salary within six (6) years after he or she is first selected as
a Participant. However, this guideline is not intended and shall not be
construed to be a condition, restriction or risk of forfeiture applicable to any
Award granted to a Participant under the Plan. Other Participants are also
encouraged to acquire and hold Common Shares; however, the guideline only
applies to Executive Officers.

ARTICLE V

SHARES SUBJECT TO AWARDS

Section 5.01. Number of Common Shares. The shares subject to the Awards and
other provisions of the Plan shall be the Company’s authorized but unissued or
reacquired Common Shares. The aggregate number of Common Shares that may be
subject to Awards granted under this Plan in any fiscal year shall be equal to
the sum of (i) one percent (1%) of the number of Common Shares Outstanding as of
the last day of the Company’s prior fiscal year, plus (ii) the sum of: (1) the
number of Common Shares that were available for the grant of Awards but not
granted under this Plan in any previous fiscal year; and (2) the number of
Common Shares that were reacquired by the Company during the immediately
preceding fiscal year (A) as the result of the forfeiture of Awards and/or the
termination or cancellation of Awards that were not exercised or did not vest,
and (B) in accordance with Section 11.06. However, in no event shall the number
of Common Shares available for the grant of Awards in any fiscal year in
accordance with the preceding sentence exceed one-and-one-half percent (11⁄2%)
of the Common Shares Outstanding as of the last day of the prior fiscal year.

The aggregate number of Common Shares that may be subject to Awards granted
under this Plan in any fiscal year shall be limited to two hundred fifty
thousand (250,000), as adjusted pursuant to Section 5.02.

The aggregate number of Common Shares that may be issued under the Plan upon the
exercise of Incentive Stock Options is one million two hundred thousand
(1,200,000), as adjusted pursuant to Section 5.02.

No fractional shares shall be issued under this Plan; if necessary, the
Committee shall determine the manner in which the value of fractional shares
will be treated.

The assumption of awards granted by an organization acquired by the Company or
the grant of Awards under this Plan in substitution for any such awards shall
not reduce the number of Common Shares available for the grant of Awards under
this Plan.

 

5



--------------------------------------------------------------------------------

Section 5.02. Adjustment. In the event of any change in the Common Shares by
reason of a merger, consolidation, reorganization, recapitalization or similar
transaction, or in the event of a stock split, stock dividend or distribution to
shareholders (other than normal cash dividends), spin-off or any other change in
the corporate structure of the Company, the Committee shall adjust the number
and class of shares that may be issued under this Plan, the aggregate number of
Common Shares that may be issued under the Plan upon the exercise of Incentive
Stock Options, the number and class of shares subject to outstanding Awards, the
exercise price applicable to outstanding Awards, and the Fair Market Value of
the Common Shares and other value determinations applicable to outstanding
Awards, as appropriate. All determinations made by the Committee with respect to
adjustments under this Section 5.02 shall be conclusive and binding for all
purposes of the Plan.

ARTICLE VI

AWARDS

Section 6.01. Grant of Awards. Awards authorized under this Article VI may be
granted pursuant to another incentive program which incorporates by reference
the terms and conditions of this Plan. Awards may be granted singly or in
combination or tandem with other Awards. Awards may also be granted in
replacement of, or in substitution for, other awards granted by the Company
whether or not such other awards were granted under this Plan; provided,
however, no reload options may be granted. The Company may assume awards granted
by an organization acquired by the Company or may grant Awards in replacement
of, or in substitution for, any such awards.

Section 6.02. Types of Awards. Awards may include, but are not limited to, the
following:

(a) Stock Award. A “Stock Award” shall mean an Award that is made in Common
Shares (with or without restrictions) or that is otherwise based on, or valued
in whole or in part by reference to, the Common Shares. All or part of any Stock
Award may be subject to conditions, restrictions and risks of forfeiture, as and
to the extent established by the Committee. Stock Awards may be based on the
Fair Market Value of the Common Shares, or on other methods of fair valuation,
as determined by the Committee.

(b) Stock Option. A “Stock Option” shall mean a right to purchase a specified
number of Common Shares during a specified period and at a specified exercise
price, as determined by the Committee. A Stock Option may be an Incentive Stock
Option or a Non-Qualified Stock Option. In addition to the terms, conditions,
vesting periods (subject to Section 6.03(b)), and restrictions established by
the Committee in the Award Agreement, Incentive Stock Options must comply with
the requirements of Code Section 422, Section 6.03(g), and this Article VI.

Section 6.03. Terms and Conditions of Awards; Agreements. Awards granted under
the Plan shall be evidenced by an Award Agreement executed by the Company and
the Participant, which shall contain such terms and be in such form as the
Committee may from time to time approve, subject to the following limitations
and conditions:

(a) Number of Shares. The Award Agreement shall state, as appropriate, the type
and total number of shares granted, and/or the type and total number of shares
with respect to which Stock Options are granted.

(b) Vesting Period. Vesting periods shall be established by the Committee;
however, the minimum vesting period of each Award shall be one (1) year. The
minimum vesting period of an Award shall only be accelerated in the event of
Disability pursuant to Section 8.03, in the event of death pursuant to
Section 8.04, or in accordance with Article IX.

(c) Award Prices. The Award Agreement shall state, as applicable, the price per
share of the Common Shares with respect to which Stock Options are issued. The
price or other value shall be determined by the Committee. For Incentive Stock
Options, the exercise price shall satisfy all of the requirements of the Code
and of Section 6.03(g) of this Plan.

 

6



--------------------------------------------------------------------------------

(d) Payment of Exercise Price; Deferral. The exercise price of a Stock Option
(other than an Incentive Stock Option), and any Stock Award for which the
Committee has established an exercise price, may be paid in cash, by the
transfer of Common Shares, by the surrender of all or part of an Award
(including the Award being exercised), or by a combination of these methods, as
and to the extent permitted by the Committee. The exercise price of an Incentive
Stock Option may be paid in cash, by the transfer of Common Shares, or by a
combination of these methods, as and to the extent permitted by the Committee at
the time of grant, but may not be paid by the surrender of all or part of an
Award unless otherwise approved by the Committee. The Committee may prescribe
any other method of paying the exercise price that it determines to be
consistent with applicable law and the purpose of this Plan. The Committee may,
to the extent permitted by applicable law, permit Employees to defer Awards. Any
such deferrals shall be subject to such terms, conditions and procedures that
the Company may establish from time to time in its sole discretion and
consistent with the advance and subsequent deferral election requirements of
Code Section 409A.

(e) Issuance of Shares and Compliance with Securities Laws. The Company may
postpone the issuance and delivery of certificates representing shares until
(a) the admission of such shares to listing on any stock exchange on which
shares of the Company of the same class are then listed, and (b) the completion
of such registration or other qualification of such shares under any state or
federal law, rule or regulation as the Company shall determine to be necessary
or advisable, which registration or other qualification the Company shall use it
best efforts to complete; provided, however, a person purchasing shares pursuant
to the Plan has no right to require the Company to register the Common Shares
under federal or state securities laws at any time. Any person purchasing shares
pursuant to the Plan may be required to make such representations and furnish
such information as may, in the opinion of counsel for the Company, be
appropriate to permit the Company, in light of the existence or non-existence
with respect to such shares of an effective registration under the Securities
Act of 1933, as amended, or any similar state statute, to issue the shares in
compliance with the provisions of those or any comparable acts.

(f) Rights as a Shareholder. Except as provided in Section 6.05, unless
otherwise provided by the Board of Directors or the Committee, a Participant
shall have rights as a shareholder with respect to shares covered by an Award,
including voting rights or rights to dividends, only upon the date of issuance
of a certificate to him or her, and, if payment is required, only after such
shares are fully paid.

(g) Incentive Stock Options. To the extent any Award granted pursuant to this
Plan contains an Incentive Stock Option, the following limitations and
conditions shall apply to such Incentive Stock Option and the Award Agreement
relating thereto in addition to the terms and conditions provided herein:

 

  (i)

Price. The price of an Incentive Stock Option shall be an amount per share not
less than the Fair Market Value per share of the Common Shares on the date of
granting of the option. In the case of Incentive Stock Options granted to an
Employee of the Company who is a ten percent (10%) shareholder, the option price
shall be an amount per share not less than one hundred ten percent (110%) of the
Fair Market Value per share of the Common Shares on the date of the granting of
the Incentive Stock Option.

 

  (ii)

Exercise Period. Unless terminated earlier pursuant to other terms and
provisions of the Award Agreement, the term of each Incentive Stock Option shall
expire within the period prescribed in the Agreement relating thereto, which
shall not be more than five (5) years from the date the Incentive Stock Option
is granted if the Participant is a ten percent (10%) shareholder, and not more
than ten (10) years from the date the Incentive Stock Option is granted if the
Participant is not a ten percent (10%) shareholder.

 

  (iii)

Limitation on Grants. No Incentive Stock Option shall be granted under this Plan
after May 5, 2024.

 

  (iv)

Limitation on Transferability. No Incentive Stock Option shall be assignable or
transferable except by will or under the laws of descent and distribution.

 

7



--------------------------------------------------------------------------------

  Notwithstanding the foregoing, a Participant may, by delivering written notice
to the Company in a form satisfactory to the Company, designate a person who, in
the event of the Participant’s death, shall thereafter be entitled to exercise
the Incentive Stock Option. During the lifetime of a Participant, the Incentive
Stock Option shall be exercisable only by the Participant and may not be
transferred or assigned pursuant to a qualified domestic relations order.

 

  (v)

Maximum Exercise Rule. The aggregate Fair Market Value (determined at the time
the Stock Option is granted) of the shares with respect to which Incentive Stock
Options are exercisable for the first time by an Employee during any calendar
year under all such plans of the Company and any parent or Subsidiary of the
Company shall not exceed One Hundred Thousand Dollars ($100,000). To the extent
that such aggregate Fair Market Value exceeds One Hundred Thousand Dollars
($100,000), the Stock Option(s) or portions thereof that exceed such limit
(according to the order in which they were granted) shall be treated as Non-
Qualified Stock Option(s), notwithstanding any contrary provision of the
applicable Award Agreement.

(h) Termination of Awards under Certain Conditions. The Committee may cancel any
unexpired, unpaid or deferred Awards at any time, if the Participant is not in
compliance with all applicable provisions of this Plan or with any Award
Agreement, or if the Participant, whether or not he or she is currently employed
by the Company and whether or not he or she has experienced termination due to
Retirement, engages in any of the following activities without the prior written
consent of the Company:

 

  (i)

Directly or indirectly renders services to or for an organization, or engages in
a business that is, in the judgment of the Committee, in competition with the
Company.

 

  (ii)

Discloses to anyone outside of the Company, or uses for any purpose other than
the Company’s business, any confidential or proprietary information or material
relating to the Company, whether acquired by the Participant during or after
employment with the Company.

The Committee may, in its discretion and as a condition to the exercise of an
Award, require a Participant to acknowledge in writing that he or she is in
compliance with all applicable provisions of this Plan and of any Award
Agreement and has not engaged in any activities referred to in clauses (i) and
(ii) above.

(i) Nontransferability. Unless otherwise determined by the Committee and
provided in the Award Agreement, (i) no Award granted under this Plan may be
transferred or assigned by the Participant to whom it is granted other than by
will, pursuant to the laws of descent and distribution, or pursuant to a
qualified domestic relations order, and (ii) an Award granted under this Plan
may be exercised, during the Participant’s lifetime, only by the Participant or
by the Participant’s guardian or legal representative. Notwithstanding the
foregoing, a Participant may, by delivering written notice to the Company in a
form satisfactory to the Company, designate a person who, in the event of the
Participant’s death, shall thereafter be entitled to exercise the Award. An
Incentive Stock Option transferred pursuant to a domestic relations order may be
deemed to be a Non-Qualified Stock Option as a result of such transfer.

Section 6.04. Election to Defer Grant or Receipt of Award. Notwithstanding any
provision herein to the contrary, the Committee may provide, in any Award
Agreement or in any program granting Awards under this Plan, that the
Participant may elect to defer receipt of the Award as provided in the Award
Agreement or program so long as such deferral is in accordance with Code
Section 409A.

 

8



--------------------------------------------------------------------------------

Section 6.05. Restriction on Sale or Transfer of Shares Issued to Executive
Officers Under Plan. In addition to any other conditions or restrictions
established under the terms of this Plan or by the Committee in any Award
Agreement, all Common Shares issued to an Executive Officer under any Award,
including both Stock Awards and Common Shares issued upon the exercise of Stock
Options, shall be subject to the following restriction: twenty-five percent
(25%) of the “net shares” issued to an Executive Officer under any such Award
shall not be sold, assigned, transferred, pledged, encumbered or otherwise
alienated or hypothecated by the Executive Officer until the earlier of (i) the
date of the Executive Officer’s death, Retirement or other termination of
employment with the Company or a Subsidiary, or (ii) the Date of Termination.
For this purpose, “net shares” shall mean the number of whole Common Shares
issued to the Executive Officer under an Award after subtracting the number of
Common Shares, if any, transferred or surrendered by the Executive Officer to
pay the exercise price of a Stock Option in accordance with Section 6.03(d)
and/or to pay the Executive Officer’s withholding taxes associated with the
Award in accordance with Article VII.

A book entry stock account shall be established in the name of each Executive
Officer to whom Common Shares are issued subject to the restriction set forth in
this Section 6.05, to which account the number of shares that are subject to
such restriction shall be credited. The Executive Officer will be the beneficial
owner of the Common Shares issued and credited to his or her stock account and,
subject to the restriction set forth in this Section, shall have all rights of
beneficial ownership in such shares including the right to vote the shares and
receive the dividends and other distributions paid or made with respect thereto.
The Company or its nominee will retain custody of the Common Shares until the
restriction has lapsed in accordance with this Section and the Executive Officer
makes a specific request in writing to the Company for such shares to be sold,
transferred or delivered; provided, however, at any time following the lapse of
such restriction, the Executive Officer may request that a stock certificate be
issued and delivered to the Executive Officer representing all or part of the
Common Shares credited to his or her stock account on which the restriction has
lapsed.

ARTICLE VII

TAX WITHHOLDING OBLIGATIONS

Prior to the payment of an Award, the Company may withhold, or require a
Participant to remit to the Company, an amount sufficient to pay any federal,
state and local withholding taxes associated with the Award. The Committee may,
in its discretion and subject to such rules as the Committee may adopt, permit a
Participant to pay any or all withholding taxes associated with the Award in
cash, by the transfer of Common Shares, by the surrender of all or part of an
Award (including the Award being exercised), or by a combination of these
methods.

ARTICLE VIII

TERMINATION OF EMPLOYMENT

Section 8.01. Termination of Employment. Unless the Committee provides otherwise
in the Award Agreement, if a Participant’s employment with the Company or a
Subsidiary terminates for any reason other than the Participant’s Retirement,
Disability or death: (1) the Participant shall forfeit all Restricted Stock
Awards that are subject to a risk of forfeiture as of the date of his or her
termination; and (2) the Participant may, only within the thirty (30)-day period
immediately following the date of his or her termination (but in no event later
than the expiration date specified in the Award Agreement), exercise all Stock
Option Awards to the extent he or she was entitled to exercise them at the date
of such termination; provided, however, if a Participant’s employment is
terminated for deliberate, willful or gross misconduct, as determined by the
Board of Directors, all of his or her rights under any Award shall expire upon
receipt of the notice of such termination. The transfer of an Employee from the
employ of the Company to a Subsidiary, or vice versa, or from one Subsidiary to
another Subsidiary, shall not be deemed a termination of employment for purposes
of the Plan. For the purposes of this Plan, the following leaves of absence are
deemed not to be a termination of employment: (a) a leave of absence, approved
in writing by the Company, for military service, sickness or any other purpose
approved by the Company, if the period of such leave does not exceed ninety
(90) days; (b) a leave of absence in excess of ninety (90) days, approved in
writing by the Company, but only if the Participant’s right to reemployment is
guaranteed either by a statute or by contract, and provided that, in the case of
any such leave of absence, the Participant returns to work within thirty
(30) days after the end of such leave; and (c) any other absence determined by
the Committee in its discretion not to constitute a termination of employment.

 

9



--------------------------------------------------------------------------------

Section 8.02. Retirement. Unless the Committee provides otherwise in the Award
Agreement, if a Participant’s employment with the Company or a Subsidiary
terminates due to the Participant’s Retirement: (1) the Participant shall not
forfeit any Stock Awards, including Restricted Stock Awards, to which he or she
was entitled as of the date of his or her Retirement; however, any Restricted
Stock Awards shall continue to be subject to the restrictions that were
applicable to these Awards as of such date; and (2) the Participant may, on or
after the date of his or her Retirement (but in no event later than the
expiration date specified in the Award Agreement), exercise all Stock Option
Awards to the extent he or she was entitled to exercise them at the date of such
Retirement. If the Award being exercised under this Section is an Incentive
Stock Option, the Award may continue to be exercised as an Incentive Stock
Option during the three (3) month period immediately following the date of the
Participant’s Retirement (but in no event later than the expiration date of the
Award); and, during the remainder of the exercise period, if any, the Award may
be exercised as a Non-Qualified Stock Option.

Section 8.03. Disability. Unless the Committee provides otherwise in the Award
Agreement, if a Participant’s employment with the Company or a Subsidiary
terminates due to the Participant’s Disability: (1) the Participant shall not
forfeit any Stock Awards, including Restricted Stock Awards, to which he or she
was entitled as of the date of his or her termination due to Disability; and all
restrictions applicable to Restricted Stock Awards, including restrictions on
transferability, shall lapse as of such date; and (2) the Participant (or the
Participant’s legal representative if he or she becomes incapacitated) may, on
or after the date of his or her termination due to Disability (but in no event
later than the expiration date specified in the Award Agreement), exercise all
Stock Option Awards to the extent he or she was entitled to exercise them at the
date of such termination due to Disability. If the Award being exercised under
this Section is an Incentive Stock Option, the Award may continue to be
exercised as an Incentive Stock Option during the one (1) year period
immediately following the date of the Participant’s termination due to
Disability (but in no event later than the expiration date of the Award); and,
during the remainder of the exercise period, if any, the Award may be exercised
as a Non-Qualified Stock Option.

Section 8.04. Death. Unless the Committee provides otherwise in the Award
Agreement, if a Participant dies (whether prior to or after termination of his
or her employment): (1) the Participant shall not forfeit any Stock Awards,
including Restricted Stock Awards, to which he or she was entitled as of the
date of his or her death; and all restrictions applicable to Restricted Stock
Awards, including restrictions on transferability, shall lapse as of such date;
and (2) the Participant’s estate, executor, administrator, personal
representative or beneficiary may, on or after the date of the Participant’s
death (but in no event later than the expiration date specified in the Award
Agreement), exercise all Stock Option Awards to the extent the Participant was
entitled to exercise them at the date of his or her death. If the Award being
exercised under this Section is an Incentive Stock Option and the Participant
dies prior to termination of his or her employment or within three (3) months
following such termination, the Award may continue to be exercised as an
Incentive Stock Option during the entire one (1) year period immediately
following the Participant’s death (but in no event later than the expiration
date of the Award); and, during the remainder of the exercise period, if any,
the Award may be exercised as a Non-Qualified Stock Option.

ARTICLE IX

CHANGE OF CONTROL

In the event of a Change of Control of the Company, if within two (2) years
after the effective date of the Change of Control, a Participant’s employment
with the Company or a Subsidiary is terminated by the Participant on account of
Constructive Termination or by the Company other than for Cause, death,
Disability, or Retirement (by and at the request of the Participant), then,
(i) all Stock Options then outstanding shall become fully exercisable as of the
Date of Termination, and (ii) all restrictions and conditions applicable to
Restricted Stock Awards and other Stock Awards shall be deemed to have been
satisfied as of the Date of Termination.

 

10



--------------------------------------------------------------------------------

ARTICLE X

AMENDMENT OR TERMINATION

Section 10.01. Amendment, Suspension or Termination of Plan. The Board of
Directors may amend, suspend or terminate this Plan at any time, and, in
accordance with such amendments, may thereupon change terms and conditions of
any Awards not theretofore issued. Shareholder approval for any such amendment
will be required only to the extent necessary to satisfy the rules of NASDAQ or
any national exchange on which the Common Shares are listed, or to satisfy any
applicable federal or state law or regulation; however, without shareholder
approval, neither the Plan nor any Award may be amended to permit: (i) the
exercise price of a Stock Option to be reduced, directly or indirectly, (ii) a
Stock Option to be canceled in exchange for a new Stock Option with an exercise
price that is less than the exercise price of the original Stock Option, or
(iii) the Company to repurchase a Stock Option for value from a Participant if
the current Fair Market Value of the Common Shares underlying the Stock Option
is lower than the exercise price per share of the Stock Option. Unless sooner
terminated by the Board of Directors, the Plan shall automatically terminate at
the end of the business day on May 5, 2024. No Awards may be issued under the
Plan while it is suspended or after it is terminated.

Section 10.02. Amendment of Outstanding Awards. The Committee may, in its
discretion, amend the terms of any Award, prospectively or retroactively, but no
such amendment may impair the rights of any Participant without his or her
consent. Shareholder approval for any such amendment will be required only to
the extent necessary to satisfy the rules of NASDAQ or any national exchange on
which the Common Shares are listed, or to satisfy any applicable federal or
state law or regulation. The Committee may, in whole or in part, waive any
restrictions or conditions applicable to any Award, except the Committee may not
accelerate the vesting of any Award.

ARTICLE XI

MISCELLANEOUS

Section 11.01. Governing Law. The interpretation, validity and enforcement of
this Plan will, to the extent not otherwise governed by the Code or the
securities laws of the United States, be governed by the laws of the State of
Indiana. This Plan is not intended to be governed by the Employee Retirement
Income Security Act and shall be so construed and administered.

Section 11.02. Compliance with Code Section 409A. To the extent the Committee
determines that any Award granted under this Plan is subject to Code
Section 409A, the Award Agreement evidencing such Award shall incorporate the
terms and conditions required by Code Section 409A. To the extent applicable,
the Plan and Award Agreements shall be interpreted in a manner to be in
compliance with Code Section 409A. Notwithstanding any provision of the Plan to
the contrary, in the event that, following the Plan’s effective date, the Board
of Directors determines that any Award may be subject to Code Section 409A, the
Board of Directors may adopt such amendments to the Plan and the applicable
Award Agreements or adopt such other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take such other
actions that the Board of Directors determines are necessary or appropriate to
(i) exempt the Award from Code Section 409A and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, or (ii) comply
with the requirements of Code Section 409A.

Section 11.03. Rights of Employees. Nothing in this Plan will confer upon any
Participant the right to continued employment by the Company or limit in any way
the Company’s right to terminate any Participant’s employment at will.

Section 11.04. Severability. In the event any provision of this Plan, or the
application thereof to any person or circumstances, is held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of this Plan, or other applications, and this Plan is to be construed and
enforced as if the illegal or invalid provision had not been included.

Section 11.05. Other Compensation Plans. Nothing contained in this Plan prevents
the Board of Directors from adopting other or additional compensation
arrangements, subject to shareholder approval if such shareholder approval is
required, and such arrangements may be either generally available or applicable
only in specific cases.

 

11



--------------------------------------------------------------------------------

Section 11.06. Share Counting Restriction. Common Shares may not be added back
to the Plan reserve for future grants in the following circumstances: (i) Common
Shares tendered as payment for a Stock Option exercise price; (ii) Common Shares
withheld to cover taxes; (iii) Common Shares that have been repurchased by the
Company using Stock Option exercise proceeds; and (iv) stock-settled Awards
where only the actual Common Shares delivered with respect to an Award are
counted against the Plan reserve.

Section 11.07. Clawback. Any Award made to a Participant is subject to recovery
or “clawback” by the Company if the grant of the Award was based on materially
inaccurate financial statements (which includes, but is not limited to,
statements of earnings, revenues or gains). The Committee will determine whether
a financial statement is materially inaccurate based on all the facts and
circumstances.

* * * * *

Approved and adopted by the shareholders of First Merchants Corporation on
May 9, 2019.

 

12